DOMENGEAUX, Judge.
MOTION TO DISMISS APPEAL
This is an appeal from a judgment which found appellant, Mr. Carter, in direct contempt of court as set forth in LSA-C.C.P. art. 222(1). We issued, ex proprio motu, a rule to show cause why the appeal should not be dismissed in that a contempt judgment is not a judgment from which an appeal may be taken. The appellant has timely responded to the rule.
We dismiss the appeal.
*1176As stated by this court in Pasternack v. Lubritz, 280 So.2d 352 (La.App. 3rd Cir. 1973), “[o]ur jurisprudence is established that a judgment holding one party in a lawsuit in contempt of court is not a judgment from which an appeal may be taken. A litigant’s remedy in such a case is to apply to this Court for supervisory writs.” (citations omitted).
For the foregoing reasons, the appeal is dismissed. All costs of the appeal are assessed to appellant.
APPEAL DISMISSED.